Name: Commission Regulation (EC) No 572/1999 of 16 March 1999 concerning certain reciprocal communications between the Member States and the Commission relating to eggs and poultrymeat and repealing Regulation (EEC) No 1527/73
 Type: Regulation
 Subject Matter: cooperation policy;  documentation;  animal product;  prices
 Date Published: nan

 Avis juridique important|31999R0572Commission Regulation (EC) No 572/1999 of 16 March 1999 concerning certain reciprocal communications between the Member States and the Commission relating to eggs and poultrymeat and repealing Regulation (EEC) No 1527/73 Official Journal L 070 , 17/03/1999 P. 0016 - 0017COMMISSION REGULATION (EC) No 572/1999 of 16 March 1999 concerning certain reciprocal communications between the Member States and the Commission relating to eggs and poultrymeat and repealing Regulation (EEC) No 1527/73THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Regulation (EC) No 1516/96 (2), and in particular Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and in particular Article 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regulation (EC) No 2916/95, and in particular Article 10 thereof,Whereas to ensure sound management of the markets in eggs and poultrymeat the prices of key products on these two markets and other prices if available should be notified each week; whereas the Commission should make a summary of the prices notified available to the Member States at regular intervals;Whereas the notification of prices in the Member States is provided for by this Regulation and that of prices from third countries by Commission Regulation (EC) No 1484/95 (6), as last amended by Regulation (EC) No 117/1999 (7); whereas Commission Regulation (EEC) No 1527/73 of 28 May 1973 on certain communications between the Member States and the Commission relating to eggs and poultrymeat (8), as last amended by Regulation (EEC) No 149/80 (9), should therefore be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 1. The Member States shall notify the Commission no later than 12 noon on the Thursday of each week of- the selling prices in packing stations for eggs in class A and categories L and M,- the selling prices in slaughter plants for whole class A chickens known as '65 % chickens`.2. Where a Member State is unable to notify these prices to the Commission, it shall provide representative prices for its markets, specifying the types of products chosen and stage of marketing.3. The Member States shall notify to the Commission other prices for poultry, where these are available.Article 2 At least once a month, at Management Committee meetings, the Commission shall provide a summary of the prices notified under Article 1.Article 3 Regulation (EEC) No 1527/73 is repealed.Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 49.(2) OJ L 189, 30. 7. 1996, p. 99.(3) OJ L 282, 1. 11. 1975, p. 77.(4) OJ L 305, 19. 12. 1995, p. 49.(5) OJ L 282, 1. 11. 1975, p. 104.(6) OJ L 145, 29. 6. 1995, p. 47.(7) OJ L 15, 20. 1. 1999, p. 4.(8) OJ L 154, 9. 6. 1973, p. 1.(9) OJ L 19, 25. 1. 1980, p. 37.